Title: To John Adams from David Perry, 19 June 1798
From: Perry, David
To: Adams, John



Sir.
William’s College 19th: June 1798

Tho’ members of an infant Institution, and of little comparative weight in the political scale of the union, we feel for the interest of our country.
It becomes every youth in whose breast there dwells the least principle of honor, to come forward calmly and boldly to defend his country. When we behold France, a great and powerful nation, exerting all their energy to undermine the vast fabrics of religion and goverment; when be behold them inculcating the disbelief of the Duty, of future rewards and punishments; when we behold them discarding every moral principle, and dissolving every tie which connects men together in society, which sweetens life and renders it worth enjoying; when we behold them brutalizing man, that they may govern him; as friends to humanity, as sharers in the happiness of our fellow men; as citizens of the world, our feelings are deeply affected. We commiserate the sufferings of our European brethren: we weep over the awful calamities of anarchy and atheism.
But when we behold this aspiring nation, not contented with its vast European dominions, but endeavoring to stretch its colossean empire across the Atlantic, every passion is roused; our souls are fired with indignation. We see that their object is universal domination; we see that nothing less than the whole world, nothing less than the universal degradation of man will satisfy these merciless destroyers. But be assured, Sir, should the situation of our country require it, we are ready to oppose them with all our youthful energy, and risque our lives in defence of our national rights.
Untaught in the school of adulation or the courts of sycophants, we speak forth the pure sentiments of Independence. We give you our warmest approbation. We behold with  patriotic pride the dignified conduct of our chief Magistrate, at this alarming crisis. We are highly pleased with that candor, firmness and moderation, which have uniformly characterized your administration. Though measures decisive and energetic, meet with censure from the unprincipled, the disaffected and the factious, yet virtue must eternally triumph. It is this alone which can stand the test of calumny; and you have this consolation that the disapprobation of the wicked is solid praise.
At this eventful period, our eyes are fixed upon you, Sir, as our political father; and, under the protection of a wise Povidence, we rely on your wisdom and patriotism, with the cooperation of our national council, to perpetuate our prosperity; and we solemnly engage, that, while our goverment is thus purely and virtuously administered, we will give it our whole support.
These, Sir, are the unanimous sentiments of the members of Williams College, who tho’ convinced of the evils of war, yet dispise the ease and affluence of peace, when put in competition with national freedom and sovereignty.
Accept, Sir, our warmest solicitude for your personal welfare.
Signed by the request and in behalf of one hundred and thirty of our fellow students





David L Perry.Samuel Cowls.Solomon Strong.Silas Hubbell.}Committee